Order entered December 22, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00969-CV

   BRIGETTA D'OLIVIO A/K/A BRIGETTA ALIX ANDERSON, ALIX
                    BRIGETTA, Appellant

                                         V.

                  HILARY THOMPSON HUTSON, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04855-2019

                                     ORDER

      The clerk’s record in this appeal has not been filed because appellant has not

paid the fee. By motion filed December 21, 2020, appellant seeks an extension of

time to file the clerk’s record, asserting she has not paid the fee because the trial

court clerk disputes the existence of certain documents she requested.

      We GRANT the extension to the extent we ORDER appellant to file, no

later than January 4, 2021, written verification of payment of the fee assessed by

the trial court clerk. We further ORDER Collin County District Clerk to state in
writing, upon payment of the fee and in conjunction with the clerk’s record, what

documents, if any, requested for inclusion in the clerk’s record by appellant do not

exist or cannot be located. Any documents Ms. Finley identifies as non-existent or

lost can be addressed, if necessary, by motion pursuant to Texas Rule of Appellate

Procedure 34.5(e).        We caution appellant that failure to file the requested

verification of payment may result in dismissal of the appeal without further notice.

See TEX. R. APP. P. 37.3(b), 42.3(b),(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Finley and the parties.

                                              /s/   BILL WHITEHILL
                                                    JUSTICE